Appeal by petitioner from an order of the Supreme Court, Bronx county, entered March 13,1936, denying petitioner’s motion to strike from the primary ballot in the primary election to be held on April 2, 1936, the names of John A. Biglin and Clara Gompers, as designees and candidates for the positions of State committeeman and State eommitteewoman, and the names of all the designees and candidates for county committee in the third Assembly district, county of Bronx, and to restrain the board of elections in the city of New York from printing the aforesaid names on any official primary ballots of any of the election districts in the aforesaid Assembly district in the ensuing primary election. [The proceeding affected party positions for the Democratic party.] Order affirmed, and leave granted to the appellant to appeal to the Court of Appeals. Present — Martin, P. J., McAvoy, O’Malley and Dore, JJ.